 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     DEVIN A. MARTIN,                                CASE NO. C17-5591 BHS
 6
                             Plaintiff,              ORDER ADOPTING REPORT
 7           v.                                      AND RECOMMENDATION

 8   STEPHEN SINCLAIR, et al.,

 9                           Defendant.

10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 37. The Court

13   having considered the R&R and the remaining record, and does hereby find and order as

14   follows:

15           (1)   The R&R is ADOPTED; and

16           (2)   The stipulation to dismiss, Dkt. 36, is GRANTED and Plaintiff’s action is

17   DISMISSED with prejudice.

18           Dated this 5th day of November, 2018.

19

20

21
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

22


     ORDER
